 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUMINTRIUS DAMOUR GUNN,                          No. 2: 21-cv-0456 KJN P
12                        Plaintiff,
13            v.                                       ORDER & FINDINGS &
                                                       RECOMMENDATIONS
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                          Defendants.
16

17
             By order filed April 14, 2021, plaintiff’s complaint was dismissed and thirty days leave to
18
     file an amended complaint was granted. Thirty days from that date have now passed, and
19
     plaintiff has not filed an amended complaint, or otherwise responded to the court’s order.
20
             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a
21
     district judge to this action; and
22
             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See
23
     Local Rule 110; Fed. R. Civ. P. 41(b).
24
             These findings and recommendations are submitted to the United States District Judge
25
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
26
     after being served with these findings and recommendations, plaintiff may file written objections
27
     with the court and serve a copy on all parties. Such a document should be captioned
28
                                                       1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: May 18, 2021

 5

 6

 7

 8
     Gunn456.fta
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
